Drawings
The drawings are objected to because they fail to show:
A misalignment between axes of rotation of said coupling halves in terms of at least one of axial angle or radial axial offset as recited in claim 5
A row of print heads as recited in claim 9.
Adjustment devices as recited in claim 9.

Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites the limitation, “axial angle or radial angle offset.”  It’s meaning is unknown.

Claim Rejections - 35 USC § 102
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams, US 5,000,721.  Williams discloses a compensation coupling, comprising: 
a first coupling half (71) and a second coupling half (70) configured to fit together under elastic deformation; 
said first coupling half including spring claws (73) having a first pitch; 

wherein Figs. 14 & 15 show said first coupling half is a wheel and said spring claws are resilient in a radial direction,
wherein Fig. 14 shows said second coupling half is a star,
wherein Fig. 13 shows said toothing has a specific length to provide axial compensation,
wherein Fig. 14 shows said first coupling half has a number of said spring claws, and said toothing has a number of teeth being greater than said number of said spring claws.

Claims 1, 4-8 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chee, US 7,397,493.  Chee discloses a print bar for inkjet printing, the print bar comprising: 
print heads (20A-20D) disposed in a row (see Fig. 1); 
adjustment devices (70) for adjusting said print heads relative to one another, each of said adjustment devices including at least one screw (84) and at least one shaft (72) for rotating said at least one screw; 
a motor (see “operator” at col. 6, line 23), said shaft being a motor shaft of said motor, and 
.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679